 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 16,
2015, by and among Iveda Solutions, Inc., a Nevada corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) up to that aggregate number of shares of Series B Convertible
Preferred Stock, par value, $0.00001 per share of the Company (the “Series B
Preferred Stock”), the terms of which are set forth on the Certificate of
Designations in substantially the form attached hereto as Exhibit I, set forth
below such Purchaser’s name on the signature page of this Agreement (which
aggregate amount for all Purchasers together shall be up to 400 shares of Series
B Preferred Stock and shall be collectively referred to herein as the “Shares”)
(the shares of Series B Preferred Stock shall be convertible at the option of
the holder thereof into shares of Common Stock which are referred to herein as
the “Conversion Shares”) (ii) Tranche A warrants, in substantially the form
attached hereto as Exhibit A-1 (the “Tranche A Warrants”), to acquire shares of
common stock, par value $0.00001 per share (the “Common Stock”) equal to fifty
percent (50%) of the number of Conversion Shares, and (iii) Tranche B warrants,
in substantially the form attached hereto as Exhibit A-2 (the “Tranche B
Warrants” and together with the Tranche A Warrants, the “Warrants”), to acquire
shares of Common Stock equal to fifty percent (50%) of the number of Conversion
Shares (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants collectively are referred to herein as the “Warrant
Shares”).

 

C.           The Shares, the Warrants, the Conversion Shares and the Warrant
Shares collectively are referred to herein as the “Securities”.

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Conversion Shares and the Warrant Shares under the Securities Act and the rules
and regulations promulgated thereunder and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

 

 

 

“Acquiring Person” has the meaning set forth in Section 4.6.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

“Additional Closing” has the meaning set forth in Section 2.1(d).

 

“Additional Closing Request” has the meaning set forth in Section 2.1(d).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors ” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Buy-In” has the meaning set forth in Section 4.1(f).

 

“Buy-In Price” has the meaning set forth in Section 4.1(f).

 

“Closing” means the Initial Closing or an Additional Closing.

 

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

2

 

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means K&L Gates LLP, with offices located in Seattle, WA, and,
with respect to Nevada law issues, McDonald Carano Wilson LLP, with offices
located in Reno, NV.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Price” has the meaning set forth in the Certificate of Designations.

 

“Conversion Shares” has the meaning set forth in the Recitals.

 

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

“Delinquent Purchase Order” shall mean any Purchase Order that (i) has not been
fulfilled in the ordinary course of business or within a reasonable period of
time; (ii) has been rejected by the Company (or, if rejected in part, to the
extent of such rejection); (iii) has been revoked or cancelled by the Qualified
Customer (or if revoked or cancelled in part, to the extent of such revocation
or cancellation); (iv) if such Purchase Order would not otherwise be a Purchase
Order as of such date but for the satisfaction of such Purchase Order by the
Company.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

 

3

 

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indebtedness” has the meaning set forth in Section 3.1(mm).

 

“Initial Closing” means the closing of the purchase and sale of the Shares and
the Warrants pursuant to this Agreement on or about January 16, 2015.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Major Purchaser” shall mean any Purchaser whose aggregate Subscription equals
or exceeds $1,250,000.

 

“Market Price” has the meaning set forth in the Certificate of Designations.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

4

 

 

“OFAC” has the meaning set forth in Section 3.1(ll).

 

“Outside Date” means the thirtieth day following the date of this Agreement.

 

“Permitted Subsequent Sales” has the meaning set forth in Section 4.13.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Order” means each purchase order delivered to the Company in the
ordinary course of its business and which meets all of the following
requirements: (i) the purchase order must be issued by a Qualified Customer;
(ii) the purchase order must be for products of the Company; (iii) the purchase
order must be capable of being fulfilled by the Company in the ordinary course
of business in a reasonable period of time; and (iv) the purchase order has been
accepted by the Company.

 

“Purchase Order Certificate” means a certificate signed by the Chief Executive
or Chief Financial Officer of the Company certifying (i) the amount of such
proposed Additional Closing Request, (ii) that the purchase orders submitted
therewith are Purchase Orders from Qualified Customers, (iii) the amount of the
Delinquent Purchase Orders (without duplication from past periods); and (iv)
that copies of such Purchase Orders attached thereto are true, correct and
complete.

 

“Purchase Price” means $10,000.00 per unit.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.9.

 

“Qualified Customer” shall mean any of the following: (i) America Movil S. A. B.
de CV and any of its controlled subsidiaries; (ii) Filcomserve Inc. or
Philippine Long Distance Telephone Company and any of its controlled
subsidiaries; (iii) telecommunications companies based in Vietnam; and (iv)
telecommunications companies based in Japan.

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

5

 

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Stock Certificate” has the meaning set forth in Section 2.2(a)(ii).

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Certificate of Designations, the Warrants, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions and any other
documents or agreements explicitly contemplated hereunder.

 

6

 

 

“Transfer Agent” means First American Stock Transfer, the current transfer agent
of the Company, with a mailing address of 4747 N. 7th Street, Suite 170,
Phoenix, AZ 85104, and a facsimile number of (602) 485-4091, or any successor
transfer agent for the Company.

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

“Wolverine” means Wolverine Flagship Fund Trading Limited.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1         Closings.

 

(a)          Amount. Subject to the terms and conditions set forth in this
Agreement, at each Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of shares of Series B Preferred Stock equal to the quotient
resulting from dividing (i) the Subscription Amount for such Purchaser by (ii)
the Purchase Price, rounded down to the nearest whole Share. Each Purchaser
shall receive (i) a Tranche A Warrant exercisable for Warrant Shares equal to
the product of (1) the quotient resulting from dividing (x) the Subscription
Amount for such Purchaser by (y) the initial Conversion Price and (2) fifty
percent (50%) rounded down to the nearest whole share. The Tranche A Warrants
shall have an exercise price equal to $1.00 per Warrant Share. Each Purchaser
shall receive (i) a Tranche B Warrant exercisable for Warrant Shares equal to
the product of (1) the quotient resulting from dividing (x) the Subscription
Amount for such Purchaser by (y) the initial Conversion Price and (2) fifty
percent (50%) rounded down to the nearest whole share. The Tranche B Warrants
shall have an exercise price equal to $1.10 per Warrant Share.

 

(b)          Closing. Each Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Goodwin Procter LLP, The New York
Times Building, 620 Eighth Avenue, New York, New York on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.

 

(c)          Form of Payment. At each Closing, (a) the Purchasers shall deliver,
in immediately available funds, the aggregate purchase price as follows: each
Purchaser shall deliver the Subscription Amount for such Purchaser to the
Company (and in the case of Wolverine, subject to Section 6.1), (b) the Company
shall irrevocably instruct the Transfer Agent to deliver to each Purchaser one
or more stock certificates, free and clear of all restrictive and other legends
(except as expressly provided in Section 4.1(b) hereof), evidencing the number
of Shares such Purchaser is purchasing as is set forth on such Purchaser’s
signature page to this Agreement next to the heading “Number of Shares to be
Acquired”, within three (3) Trading Days after the Closing, (c) the Company
shall deliver to each Purchaser one or more Tranche A Warrants, free and clear
of all restrictive and other legends (except as expressly provided in Section
4.1(b) hereof), evidencing the number of Tranche A Warrants such Purchaser is
purchasing as is set forth on such Purchaser’s signature page to this Agreement
next to the heading “Underlying Shares Subject to Tranche A Warrant”, within
three (3) Trading Days after the Closing and (d) the Company shall deliver to
each Purchaser one or more Tranche B Warrants, free and clear of all restrictive
and other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Tranche B Warrants such Purchaser is purchasing as is
set forth on such Purchaser’s signature page to this Agreement next to the
heading “Underlying Shares Subject to Tranche B Warrant”, within three (3)
Trading Days after the Closing.

 

7

 

 

(d)          Additional Closings. For any calendar month in which the Company
receives and accepts Purchase Orders covering at least one thousand (1,000)
cameras, the Company shall, within 15 days after the end of such month, deliver
a Purchase Order Certificate to the Major Purchasers requesting an additional
Closing in a Subscription Amount equal to seventy five percent (75%) of the
amount of the Purchase Orders for such calendar month, less any Delinquent
Purchase Orders (such amount, the “Additional Closing Request” and such closing,
an “Additional Closing”) and each Major Purchaser shall be obligated to purchase
such number of additional Shares and Warrants subject to satisfaction of the
conditions set forth in Section 5.1. In no event shall (i) the Company deliver
an Additional Closing Request with respect to any calendar month ending six (6)
full calendar months after the date of this Agreement; or (ii) any Major
Investor be obligated to purchase Securities in excess of its aggregate
Subscription Amount. Each Additional Closing shall take place within ten (10)
Business Days following receipt by the Major Investors of a valid Additional
Closing Request. The purchase and sale of the Shares and the Warrants at each
Additional Closing shall be in accordance with the terms of this Section 2.

 

2.2         Closing Deliveries.   (a) On or prior to each Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser in such Closing
the following (the “Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         facsimile copies of one or more stock certificates, free and clear
of all restrictive and other legends (except as provided in Section 4.1(b)
hereof), evidencing the Shares subscribed for by such Purchaser hereunder,
registered in the name of such Purchaser as set forth on the Stock Certificate
Questionnaire included as Exhibit C-2 hereto (the “Stock Certificate”), with the
original Stock Certificates delivered within three (3) Trading Days of such
Closing;

 

(iii)        facsimile copies of one or more Tranche A Warrants, executed by the
Company and registered in the name of each Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto, pursuant to which the
Purchasers shall have the right, in the aggregate, to acquire Warrant Shares
(each such Purchaser shall be entitled to a warrant equal to fifty percent (50%)
of the number of Conversion Shares into which such Purchaser’s Shares are then
convertible) on the terms set forth therein, with the original Warrants
delivered within three (3) Trading Days of such Closing;

 

(iv)        facsimile copies of one or more Tranche B Warrants, executed by the
Company and registered in the name of each Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto, pursuant to which the
Purchasers shall have the right, in the aggregate, to acquire Warrant Shares
(each such Purchaser shall be entitled to a warrant equal to fifty percent (50%)
of the number of Conversion Shares into which such Purchaser’s Shares are then
convertible) on the terms set forth therein, with the original Warrants
delivered within three (3) Trading Days of such Closing;

 

(v)         a legal opinion of Company Counsel, dated as of the Initial Closing
Date and in the form attached hereto as Exhibit D, executed by such counsel and
addressed to the Purchasers;

 

(vi)        the Registration Rights Agreement, duly executed by the Company;

 

(vii)       duly executed Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent instructing the Transfer Agent to deliver, on
an expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Purchase Price, registered in the
name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto;

 

8

 

 

(viii)      a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company, including the Certificate of Designations, and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company, in the form attached
hereto as Exhibit F;

 

(ix)         the Compliance Certificate referred to in Section 5.1(h);

 

(x)          a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State (or comparable office) of Nevada, as of
a date within three (3) Business Days of the Closing Date;

 

(xi)         a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within three (3) Business Days of the
Closing Date; and

 

(xii)        a certified copy of the certificate or articles of incorporation,
including a Certificate of Designations, substantially in the form of Exhibit I
hereto (the “Certificate of Designations”) setting forth the term of the Series
B Preferred Stock, as certified by the Secretary of State (or comparable office)
of Nevada, as of a date within three (3) Business Days of the Closing Date.

 

(b)          At each Closing, each Purchaser in such Closing shall deliver or
cause to be delivered to the Company the following (the “Purchaser
Deliverables”):

 

(i)          this Agreement, duly executed by such Purchaser;

 

(ii)         its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Purchase Price”
indicated below such Purchaser’s name on the applicable signature page hereto
under the heading “Aggregate Purchase Price (Subscription Amount)” by wire
transfer to the Company, as set forth on Exhibit H attached hereto;

 

(iii)        the Registration Rights Agreement, duly executed by such Purchaser;

 

(iv)        a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and

 

(v)         a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Stock Certificate Questionnaire
in the forms attached hereto as Exhibits C-1 and C-2, respectively.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. Except (i) as set
forth in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or warrant made herein to the extent the relevance of the
disclosures made in such Disclosure Schedules to a particular representation or
warranty is reasonably apparent, or (ii) disclosed in the SEC Reports, the
Company hereby represents and warrants as of the date hereof and the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date), to each of the Purchasers:

 

9

 

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to the Company’s Knowledge, has
been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Conversion Shares upon conversion of the Shares and the Warrant Shares upon
exercise of the Warrants) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its stockholders in connection
therewith other than in connection with the Required Approvals. Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and Warrants and the reservation
for issuance and issuance of the Conversion Shares and the Warrant Shares) do
not and will not (i) conflict with or violate any provisions of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or any Subsidiary or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or a Subsidiary is bound or affected, except in the case of clauses
(ii) and (iii) such as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

 

10

 

 

(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than (i)
the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Conversion Shares and Warrant Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby, (v) the filings required in accordance with Section 4.5 of
this Agreement and (vi) those that have been made or obtained prior to the date
of this Agreement (collectively, the “Required Approvals”).

 

(f)          Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. The Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. The Conversion Shares issuable
upon conversion of the Shares and the Warrant Shares issuable upon exercise of
the Warrants have been duly authorized and, when issued and paid for in
accordance with the terms of the Transaction Documents and the Warrants will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock (i) the number of shares of Common Stock
issuable upon conversion of the Shares (without taking into account any
limitations on the conversion of the Shares set forth in the Certificate of
Designations) and (ii) the number of shares of Common Stock issuable upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants). The Company shall, so long
as any of the Shares or Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued capital stock,
solely for the purpose of effecting (i) the exercise of the Warrants, the number
of shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants) and (ii) the conversion of the Shares, the number of shares of Common
Stock issuable upon conversion of the Shares (without taking into account any
limitations on the conversion of the Shares set forth in the Certificate of
Designations).

 

11

 

 

(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. The Company has not issued any capital stock since the
date of its most recently filed SEC Report other than to reflect stock option
and warrant exercises that do not, individually or in the aggregate, have a
material affect on the issued and outstanding capital stock, options and other
securities. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Schedule 3.1(g) or a result of
the purchase and sale of the Shares and Warrants, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issuance and sale of the Shares and Warrants will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all applicable federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s stockholders. All
previously issued convertible debentures have been exchanged for shares of
Series A Preferred Stock of the Company which are reflected on Schedule 3.1(g)
and the Series A Preferred Stock ranks junior to the Shares as to dividends and
liquidation.

 

(h)          SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports, together with the Disclosure Schedules, being
collectively referred to as the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect (including, for this purpose only, any failure to
qualify to register the Conversion Shares and Warrant Shares for resale on Form
S-1 or which would prevent any Purchaser from using Rule 144 to resell any
Securities). As of their respective filing dates, or to the extent corrected by
a subsequent restatement, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Each of the Material Contracts to which the
Company or any Subsidiary is a party or to which the property or assets of the
Company or any of its Subsidiaries are subject has been filed as an exhibit to
the SEC Reports.

 

12

 

 

(i)          Financial Statements.    The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.

 

(j)          Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course as dividends on outstanding preferred stock or
issued pursuant to existing Company stock option or stock purchase plans or
executive and director compensation arrangements disclosed in the SEC Reports.
Except for the issuance of the Shares and Warrants contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.

 

(k)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor to the Company’s Knowledge
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge there is not pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any of its Subsidiaries under the Exchange Act or the Securities Act.

 

(l)          Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or any Subsidiary’s employees is a member
of a union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. No executive officer of the Company (as
defined in Rule 501(f) of the Securities Act) has notified the Company or any
such Subsidiary that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer's employment with the Company or
any such Subsidiary. To the Company’s Knowledge, no executive officer, to the
Company’s Knowledge, is, or is now expected to be, in violation of any term of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s Knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

13

 

 

(m)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

(n)          Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any of
its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits.

 

(o)          Title to Assets. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them. The Company
and its Subsidiaries have good and marketable title to all tangible personal
property owned by them that is material to the business of the Company and its
Subsidiaries, taken as whole, in each case free and clear of all Liens except
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

(p)          Patents and Trademarks. To the Company’s Knowledge, the Company and
the Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses and which the failure to
so have would have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another. To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

14

 

 

(q)          Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

(r)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

 

(s)           Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(t)          Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(u)          Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Purchasers shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this paragraph (u) that may be
due in connection with the transactions contemplated by the Transaction
Documents. The Company shall indemnify, pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

 

15

 

 

(v)         Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(w)          Investment Company The Company is not, and immediately after
receipt of payment for the Shares and Warrants, will not be or be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
The Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.

 

(x)          Registration Rights. Other than as set forth in Schedule 3.1(x)
hereto or pursuant to the Registration Rights Agreement, no Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

 

(y)          Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the twelve (12) months preceding the date hereof, received written
notice from any Trading Market on which the Common Stock is listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance with all
listing and maintenance requirements of the Principal Trading Market on the date
hereof.

 

(z)          Application of Takeover Protections; Rights Agreements. The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company's issuance of
the Securities and the Purchasers' ownership of the Securities.

 

(aa)         Disclosure. The Company confirms that it has not provided, and to
the Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, any Purchaser or its respective
agents or counsel with any information that it believes constitutes material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.5 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

16

 

 

(bb)         No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(cc)         Tax Matters. The Company and each of its Subsidiaries (i) has
accurately and timely prepared and filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except, in the case of
clauses (i) and (ii) above, where the failure to so pay or file any such tax,
assessment, charge or return would not have or reasonably be expected to result
in a Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the Company or any of its Subsidiaries by the taxing
authority of any jurisdiction.

 

(dd)         Environmental Matters. To the Company’s Knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened in writing that might lead to such
a claim.

 

(ee)         No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.

 

(ff)          Foreign Corrupt Practices. Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(gg)          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.

 

17

 

 

(hh)         Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

(ii)         Regulation M Compliance.  The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

 

(jj)         PFIC. Neither the Company nor any Subsidiary is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.

 

(kk)         OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

(ll)         No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)          Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

18

 

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)          Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares and
Warrants, upon conversion of the Shares, will acquire the Conversion Shares
issuable upon exercise thereof, and, upon exercise of the Warrants, will acquire
the Warrant Shares issuable upon exercise thereof as principal for its own
account and not with a view to, or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Securities for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity; such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.

 

(d)          Purchaser Status. At the time such Purchaser was offered the Shares
and Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(e)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(g)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser's right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company's representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

 

19

 

 

(h)          Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser's or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(i)          Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

(j)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(k)          Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

20

 

 

(l)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(m)          Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

 

(n)          Beneficial Ownership.         The purchase by such Purchaser of the
Shares and Warrants issuable to it at the Closing will not result in such
Purchaser (individually or together with any other Person with whom such
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the Commission involving the Company’s securities)
acquiring, or obtaining the right to acquire, in excess of 9.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred. Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 9.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.

 

(o)          Residency. Such Purchaser’s residence (if an individual) or offices
in which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

21

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.

 

(b)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):

 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

22

 

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

 

(c)          Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to the effective registration statement registering the
Securities for resale, the Purchaser agrees to only sell such Securities during
such time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such registration statement), (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date or (ii) Rule 144 becoming available for the resale of Securities,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, the Company shall cause Company Counsel
to issue to the Transfer Agent the legal opinion referred to in the Irrevocable
Transfer Agent Instructions. Any fees (with respect to the Transfer Agent,
Company Counsel or otherwise) associated with the issuance of such opinion or
the removal of such legend shall be borne by the Company. Following the
Effective Date, or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Company (with notice to the
Company) of (i) a legended certificate representing Conversion Shares or Warrant
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) (ii) a
conversion notice to effect a conversion of the Shares in accordance with their
terms, or (iii) an Exercise Notice in the manner stated in the Warrants to
effect the exercise of such Warrant in accordance with its terms, and an opinion
of counsel to the extent required by Section 4.1(a) (such third (3rd) Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such
Purchaser a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c). Certificates for Conversion Shares
or Warrant Shares subject to legend removal hereunder may be transmitted by the
Transfer Agent to the Purchasers by crediting the account of the Purchaser’s
prime broker with DTC as directed by such Purchaser.

 

(d)          Irrevocable Transfer Agent Instructions.   The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
4.1(d) (or instructions that are consistent therewith) will be given by the
Company to its transfer agent in connection with this Agreement, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

23

 

 

(e)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Conversion Shares and Warrant
Shares in accordance with the plan of distribution contained in the Registration
Statement and if it does so it will comply therewith and with the related
prospectus delivery requirements unless an exemption therefrom is available.
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
if it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Conversion Shares or the Warrant Shares
is not effective or that the prospectus included in such Registration Statement
no longer complies with the requirements of Section 10 of the Securities Act,
the Purchaser will refrain from selling such Conversion Shares and Warrant
Shares until such time as the Purchaser is notified by the Company that such
Registration Statement is effective or such prospectus is compliant with Section
10 of the Securities Act, unless such Purchaser is able to, and does, sell such
Conversion Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(e) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this Section 4.1(e).

 

(f)          Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three (3)
Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (a)
such number of shares of Common Stock, times (b) the Closing Bid Price on the
Deadline Date.

 

4.2         Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
(i) issuable upon conversion of the Shares issued at the Closing (without taking
into account any limitations on conversion of the Shares set forth in the
Certificate of Designations) and (ii) issuable upon exercise of the Warrants
issued at the Closing (without taking into account any limitations on exercise
of the Warrants set forth in the Warrants).

 

24

 

 

4.3           Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144, for so long as any Purchaser holds any
Shares, Warrants, Conversion Shares or Warrant Shares, the Company shall use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such period, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

 

4.4           Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

4.5           Securities Laws Disclosure; Publicity. By 7:00 A.M., New York City
time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Purchasers disclosing all material terms of the transactions contemplated hereby
and disclosing the Company’s intention to raise additional capital. On or before
7:00 A.M., New York City time, on the second (2nd) Trading Day following each
Closing, the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement, the Certificate of Designations, the form of
Warrant and the Registration Rights Agreement)). Notwithstanding the foregoing,
the Company shall not publicly disclose the name of any Purchaser or an
Affiliate of any Purchaser, or include the name of any Purchaser or an Affiliate
of any Purchaser in any press release or filing with the Commission (other than
the Registration Statement) or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (ii). From and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, non-public information
received from the Company, any Subsidiary or any of their respective officers,
directors, employees or agents, that is not disclosed in the Press Release. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are required
to be publicly disclosed by the Company as described in this Section 4.5, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

4.6           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers; provided, however, that no such
Purchaser owns any equity in the Company prior to its purchase of the Securities
hereunder.

 

25

 

 

4.7           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.8           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares and Warrants hereunder for building inventory in anticipation
of orders and general working capital and shall not use such proceeds for:
(a) the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices) or debt in the aggregate amount not to exceed $500,000, (b) the
redemption of any Common Stock or Common Stock Equivalents or (c) the settlement
of any outstanding litigation.

 

4.9           Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). Promptly after receipt by any Person (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to this Section 4.9, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is actually and materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (i)
the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

26

 

 

4.10         Principal Trading Market Listing. [Reserved]

 

4.11         Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.

 

4.12         Delivery of Shares and Warrants After Closing. The Company shall
deliver, or cause to be delivered, the respective Shares and Warrants purchased
by each Purchaser to such Purchaser within three (3) Trading Days of the Closing
Date.

 

4.13         Subsequent Equity Sales. From the date hereof until one hundred
eighty (180) days following the Effective Date of the Registration Statement,
except for Permitted Subsequent Sales, neither the Company nor any Subsidiary
shall (i) issue shares of Common Stock or Common Stock Equivalents, or (ii) file
any registration statement, other than the Registration Statement or a
registration statement on a Form S-8; provided, however, the one hundred eighty
(180) period set forth in this Section 4.14 shall be extended for the number of
Trading Days during such period in which (i) trading in the Common Stock is
suspended by any Trading Market, or (ii) following the Effective Date, the
Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Conversion Shares and Warrant Shares. Notwithstanding the foregoing, the Company
may (1) within ten (10) Business Days of the date hereof, issue and sell Shares
(and related Warrants) pursuant to this Agreement (not to exceed 400 Shares in
the aggregate under all Closings), and (2) file one or more Registration
Statement(s) as may be required pursuant to the terms of the Registration Rights
Agreement. “Permitted Subsequent Sales” means the sale by the Company (x) of
Common Stock or securities convertible into Common Stock (i) pursuant to a firm
underwritten public offering with proceeds to the Company not less than $10.0
million; (ii) upon conversion of up to $500,000 of indebtedness outstanding on
the date hereof into shares of Series B Preferred Stock; (iii) that are
restricted securities (within the meaning of Rule 144 under the Securities Act)
pursuant to strategic relationships, (iv) pursuant to options, warrants and
other obligations to issue shares of Common Stock or Common Stock Equivalents
outstanding on the date hereof, or (v) in an amount not to exceed $2.0 million
if the Company has not made Additional Closing Requests obligating the Major
Investors to purchase Securities in excess of their Subscription Amount within
six (6) months following the Initial Closing, and (y) of Securities pursuant to
an Additional Closing.

 

4.14         Future Agreements. To the extent that the Company enters into any
agreement for the sale of equity or equity-linked securities (other than those
in which the primary purpose is equity incentive compensation pursuant to a
stockholder approved equity incentive plan or awards thereunder) within six
months from the date hereof with terms (whether economic or non-economic terms)
which are more favorable to the Purchasers in such transaction than those
granted to Purchasers in the Transaction Documents, the Purchasers shall have
the right to elect, by written notice to the Company, to receive the benefits of
any or all of such more favorable terms. The Company and its Affiliates shall
use their reasonable best efforts to obtain the consent of any party needed to
effect the intent of this Section 4.14. Notwithstanding the foregoing, to the
extent that the application of this Section 4.14 would violate the shareholder
approval rules of the Principal Trading Market, this provision will not be
applicable, but only to the extent of such violation, until the Company obtains
the approval of its shareholders which it and its Affiliates shall use their
reasonable best efforts to obtain as soon as is reasonable practicable. The
Company and its Affiliates shall promptly enter into such agreements (or amend
the Transaction Documents) which the Buyer may deem reasonably necessary to
provide the Buyer with the benefits of the terms which it may elect hereunder.

 

27

 

 

4.15       Senior Securities. For so long as any Shares remain outstanding,
without the consent of the Purchasers holding a majority in interest of the
Conversion Shares (assuming the conversion of all Shares), the Company shall not
issue any securities which rank senior to the Shares except to the extent that
such securities are issued in connection with an asset backed lending facility
in an amount up to $10,000,000 at an interest rate not to exceed ten percent
(10%) and on terms acceptable to such Purchasers in their reasonable discretion.

 

4.16       Indebtedness. For so long as any Shares remain outstanding, without
the consent of the Purchasers holding a majority in interest of the Conversion
Shares (assuming the conversion of all Shares) and, with respect to (b) below,
without the consent of Wolverine, the Company shall not, and shall cause its
current and future subsidiaries not to, (a) grant a security interest in any of
their respective assets or (b) incur any indebtedness, except for (x) trade
payables in the ordinary course of business, (y) indebtedness existing on the
date of this Agreement, and any extension, replacement or amendment of such
indebtedness, and (z) indebtedness permitted by Section 4.15 or other
indebtedness in an amount of $500,000 or less.

 

4.17       Additional Closing Request. The Company shall promptly deliver to
each Major Purchaser such information as may be reasonably requested in
connection with the transactions contemplated herein. In addition, each Major
Purchaser (and its attorneys and advisors) shall have the right to inspect,
audit and copy any financial books and records, and other data containing
financial information at any time during regular business hours upon not less
than 24 hours’ prior written notice. The Company agrees to prepare and maintain
complete and accurate business records with respect to the transactions
contemplated by this Agreement. For clarity, inspection of purchase orders and
fulfillment of orders contemplated under such purchase orders shall be deemed to
be in connection with this Agreement. The Company shall not take any action to
delay the acceptance of any purchase orders, cause the revocation or
cancellation or any purchase orders, fail to take any action which would cause
any purchase orders from Qualified Customers to fail to be Purchase Orders, or
take, or refrain from taking, any action with the intent, purpose or effect of
frustrating the intention of Section 2.1(d).

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1         Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities. The obligation of each Purchaser to acquire Shares and
Warrants at a Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

28

 

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to such Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

 

(e)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.

 

(f)          Listing.     If required pursuant to the rules and regulations of
the Principal Trading Market, the Principal Trading Market shall have approved
the listing of additional shares application for the Conversion Shares and
Warrant Shares.

 

(g)          No Suspensions of Trading in Common Stock. The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.

 

(h)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(i)           Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit G.

 

(j)            Existing Convertible Debentures. [reserved]

 

(k)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.

 

5.2         Conditions Precedent to the Obligations of the Company to sell
Securities. The Company's obligation to sell and issue the Shares and Warrants
at a Closing to the Purchasers is subject to the fulfillment to the satisfaction
of the Company on or prior to the Closing Date of the following conditions, any
of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by the Purchasers in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.

 

29

 

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

 

(e)          Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)          Listing.     If required pursuant to the rules and regulations of
the Principal Trading Market, the Principal Trading Market shall have approved
the listing of additional shares application for the Conversion Shares and
Warrant Shares.

 

(g)         Termination.     This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.

 

5.3            Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities at Additional Closings. The obligation of each Purchaser to
acquire Shares and Warrants at an Additional Closing is subject to the
fulfillment to such Purchaser’s satisfaction, on or prior to the Closing Date,
of the conditions set forth in Section 5.1 and the following condition, any of
which may be waived by such Purchaser (as to itself only): the Company shall
have delivered a Purchase Order Certificate to each Purchaser and any documents
to be delivered in connection therewith.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1           Fees and Expenses. The Company shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Securities to the Purchasers. The Company
shall promptly pay all legal fees and expenses and due diligence expenses
incurred by Wolverine in connection with the transactions contemplated by this
Agreement and the other Transaction Documents up to a maximum of $75,000 (less
the $25,000 deposit of which Wolverine acknowledges receipt) (collectively, the
“Wolverine Expenses”). Notwithstanding anything herein to the contrary Wolverine
shall be entitled to offset its payment of its aggregate Subscription Amount by
the Wolverine Expenses.

 

6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Initial Closing, and without
further consideration, the Company and the Purchasers will execute and deliver
to the other such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.

 

30

 

 

6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email (provided the sender does
not receive a machine-generated out of office notification or other notice
indicating failure of delivery) or facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) in each case at the
email address or facsimile number specified in this Section 6.3 prior to 5:00
P.M., New York City time, on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via email or
facsimile at the email address or facsimile number specified in this Section 6.3
on a day that is not a Trading Day or later than 5:00 P.M., New York City time,
on any Trading Day, (c) the Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company: Iveda Solutions Inc.   1201 S Alma School,   
Mesa, Arizona 85210   E-mail: bbrilon@iveda.com   Attention: President  
Telephone No.: (480) 370-8700   Facsimile No.: (480) 248-3237    
With a copy to: K&L Gates LLP   925 Fourth Avenue   Suite 1900  
Seattle, WA 98104   Email:  gary.kocher@klgates.com   Attention:  Gary J. Kocher
  Telephone No.:  (206) 370-7809   Facsimile No.:  (206) 370-6105

 

If to a Purchaser: To the address set forth under such Purchaser’s name on the
signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. Notwithstanding the foregoing, the Company may amend
this Agreement without the consent of the Purchasers to add additional
Purchasers within ten (10) Business Days of the Initial Closing. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Purchasers who then hold Securities.

 

31

 

 

6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of each
Purchaser. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, each Purchaser Party is an intended third party
beneficiary of Section 4.9.

 

6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9           Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Initial Closing and the delivery of the Securities.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

32

 

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.13         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

6.14         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.15         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

33

 



 

6.16         Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to a
Closing, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

 

6.17         Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any Purchaser.

 

6.18         Termination. This Agreement may be terminated and the sale and
purchase of the Shares and the Warrants abandoned at any time prior to the
Initial Closing by either the Company or any Purchaser (with respect to itself
only) upon written notice to the other, if the Initial Closing has not been
consummated on or prior to 5:00 P.M., New York City time, on the Outside Date;
provided, however, that the right to terminate this Agreement under this Section
6.18 shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Initial Closing to occur on or before such time. Nothing in this
Section 6.18 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. In the event of a termination pursuant to this
Section 6.18, the Company shall promptly notify all non-terminating Purchasers.
Upon a termination in accordance with this Section 6.18, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  IVEDA SOLUTIONS, INC.         By: /s/ Robert J. Brilon     Name: Robert J.
Brilon     Title:   President and Chief Financial Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

  NAME OF PURCHASER:       WOLVERINE FLAGSHIP FUND TRADING LIMITED       By:
Wolverine Asset Management, LLC,   Its:   Investment Manager         By:   /s/
Andy Sudjak     Andy Sudjak   Its:   Authorized Signatory         Initial
Closing: $750,000   (Total Subscription Amount): $1,500,000

 

 

 

 

  NAME OF PURCHASER:           SEMERCA INVESTMENTS SA         By: /s/ Gabriel
Miss   Name: Gabriel Miss   Title: Group Executive         Aggregate Purchase
Price   (Subscription Amount): $250,000

 

 

 

 

  NAME OF PURCHASER:           JMR CAPITAL LIMITED         By: /s/ Per Magnus
Andersson   Name:   Per Magnus Andersson   Title: President         Aggregate
Purchase Price   (Subscription Amount): $337,500

 

 

 

 

  NAME OF PURCHASER:           FLMM LTD.         By: /s/ Per Magnus Andersson  
Name: Per Magnus Andersson   Title: Authorized Signatory         Aggregate
Purchase Price   (Subscription Amount): $337,500

 

 

 

 

  NAME OF PURCHASER:           Per Magnus Andersson       By: /s/ Per Magnus
Andersson   Name:   Per Magnus Andersson   Title: Authorized Signatory      
Aggregate Purchase Price   (Subscription Amount): $75,000

 

 

 

 

  NAME OF PURCHASER:           FIREROCK GLOBAL OPPORTUNITIES FUND L.P.       By:
/s/ Neil Rock   Name:   Neil Rock   Title: Authorized Signatory       Aggregate
Purchase Price   (Subscription Amount): $50,000

 

 

 

 

  NAME OF PURCHASER:           Donald R. Kendall, Jr.       By: /s/ Donald R.
Kendall, Jr.   Name:   Donald R. Kendall, Jr.   Title: Authorized Signatory    
  Aggregate Purchase Price   (Subscription Amount): $50,000

 

 

 

 

  NAME OF PURCHASER:           Diane S. Kendall       By: /s/ Diane S. Kendall  
Name:   Diane S. Kendall   Title: Authorized Signatory       Aggregate Purchase
Price   (Subscription Amount): $50,000

 

 

 

 

EXHIBITS:

 

A-1: Form of Tranche A Warrant A-2: Form of Tranche B Warrant B: Form of
Registration Rights Agreement C-1: Accredited Investor Questionnaire C-2: Stock
Certificate Questionnaire D: Form of Opinion of Company Counsel E: Form of
Irrevocable Transfer Agent Instructions F: Form of Secretary’s Certificate G:
Form of Officer’s Certificate H: Wire Instructions I: Certificate of
Designations

 

DISCLOSURE SCHEDULES:

 

3.1(a) Subsidiaries

3.1(g) Capitalization

3.1(u) Certain Fees

3.1(x) Registration Rights

 

 

 

 

Exhibit A-1

 

Form of TRANCHE A Warrant

 

 

 

 

Exhibit A-2

 

Form of TRANCHE B Warrant

 

 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

 

 

 

Instruction Sheet

 

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

 

A.Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 

1.Provide the information regarding the Purchaser requested on the signature
page. The Securities Purchase Agreement and the Registration Rights Agreement
must be executed by an individual authorized to bind the Purchaser.

 

2.Exhibit C-1 – Accredited Investor Questionnaire:

 

Provide the information requested by the Accredited Investor Questionnaire    



3.Exhibit C-2 Stock Certificate Questionnaire:

 

Provide the information requested by the Stock Certificate Questionnaire

 

4.          Annex B to the Registration Rights Agreement — Selling
Securityholder Notice and Questionnaire

 

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

5.Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:

 

Iveda Solutions Inc.

1201 S Alma School,

Mesa, Arizona 85210

E-mail: bbrilon@iveda.com

Attention: Bob Brilon

Telephone No.: (480) 370-8700

Facsimile No.: (480) 248-3237

 

B.Instructions regarding the transfer of funds for the purchase of Shares and
Warrants is set forth on Exhibit H to the Securities Purchase Agreement.

 

 

 

 

EXHIBIT C-1

 

Accredited Investor Questionnaire

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:Iveda Solutions, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.00001 per share that are issuable upon the conversion
of Series B Preferred Stock, and shares of common stock that may be issued upon
exercise of certain warrants (collectively, the “Securities”), of Iveda
Solutions, Inc., a Nevada corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

PART A.           BACKGROUND INFORMATION

 

Name of Beneficial Owner of the
Securities:___________________________________________

 

Business Address:_______________________________________________________________

(Number and Street)

______________________________________________________________________________

(City)                                                       (State)                                                       (Zip
Code)

 

Telephone Number: (___)
_________________________________________________________

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of
entity:__________________________________________________________________

State of formation:______________________         Approximate Date of formation:
____________________

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ____         No ____

 

 

 

 

If an individual:

 

Residence Address:______________________________________________________________

(Number and Street)

______________________________________________________________________________

(City)                                                       (State)                                                       (Zip
Code)

 

Telephone Number: (___)
_________________________________________________________

 

Age: __________         Citizenship: ____________         Where registered to
vote: _______________

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes ____         No ____

 

Social Security or Taxpayer Identification
No.                                                                                                    

 

PART B.           ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

__ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;     __ (2) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;     __ (3) An insurance company as defined in
Section 2(13) of the Securities Act;     __ (4) An investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act;     __ (5) A Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958;     __ (6)  A plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000;     __ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

 

 

 

__ (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;     __ (9) An organization described in
Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the Securities, with total assets in excess of $5,000,000;     __ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;     ___(11) A natural person whose individual net
worth, or joint net worth with that person’s spouse, at the time of his purchase
exceeds $1,000,000 (excluding the value of the undersigned’s principal
residence);     ___(12) A natural person who had an individual income in excess
of $200,000 in each of the two most recent years, or joint income with that
person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;  
  ___(13) An executive officer or director of the Company;     ___(14) An entity
in which all of the equity owners qualify under any of the above subparagraphs.
If the undersigned belongs to this investor category only, list the equity
owners of the undersigned, and the investor category which each such equity
owner satisfies.

 

 

 

 

A.           FOR EXECUTION BY AN INDIVIDUAL:

 

              By     Date             Print Name:    

 

B.           FOR EXECUTION BY AN ENTITY:

 

    Entity Name:                   By     Date             Print Name:        
Title:    

 



 

 

 

C.           ADDITIONAL SIGNATURES (if required by partnership, corporation or
trust document):

 

    Entity Name:                   By     Date             Print Name:        
Title:    

 

    Entity Name:                   By     Date             Print Name:        
Title:    

 

 

 

 

Exhibit C-2

 

Stock Certificate Questionnaire

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

 

1.

The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:
 
      2. The relationship between the Purchaser of the Securities and the
Registered Holder listed in response to Item 1 above:
 
      3. The mailing address, telephone and telecopy number of the Registered
Holder listed in response to Item 1 above:
 
         
 
         
 
         
 
         
 
4. The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:
 

 

 

 

 

Exhibit D

 

Form of Opinion of Company Counsel

 

1.The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of its incorporation with the requisite
corporate power and authority to own, lease and operate its properties and
assets, and to conduct its business as described in the SEC Reports, to execute
and deliver the Transaction Documents and to perform its obligations thereunder,
including, without limitation, to issue, sell and deliver the Shares and the
Warrants under the Agreement, to issue the Conversion Shares issuable upon
conversion of the Shares and to issue the Warrant Shares issuable upon exercise
of the Warrants.

 

2.The Company is qualified to transact business and is in good standing as a
foreign corporation in the states of Arizona and Nevada.

 

3.As of the date of the Agreement, the Company has an authorized capitalization
as set on Schedule 3.1(g) of the Agreement.

 

4.When so issued, the Shares, the Conversion Shares and the Warrant Shares will
be duly authorized, validly issued, fully paid and nonassessable, and free of
any and all liens and charges and preemptive right or similar rights contained
in the Company’s Articles of Incorporation or Bylaws or any agreement, note,
lease, publicly filed mortgage deed or other instrument to which the Company is
a party or by which the Company is bound that are filed as exhibits to the SEC
Reports. When so issued, the Warrants will be duly authorized and validly issued
and free of any and all liens and charges and preemptive right or similar rights
contained in the Company’s Articles of Incorporation or Bylaws or any agreement,
note, lease, publicly filed mortgage deed or other instrument to which the
Company is a party or by which the Company is bound that are filed as exhibits
to the SEC Reports. The Conversion Shares and Warrant Shares have been duly and
validly reserved for issuance by all proper corporate action.

 

5.All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Agreement, the Registration Rights
Agreement and the Warrants by the Company, the authorization, sale, issuance and
delivery of the Securities and the performance by the Company of its obligations
under the Agreement, the Registration Rights Agreement and the Warrants has been
taken. The Agreement, the Registration Rights Agreement and the Warrants have
been duly and validly executed and delivered by the Company and each of them
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms.

 

6.The execution and delivery by the Company of the Agreement and the
Registration Rights Agreement, the performance by the Company of its obligations
under the Agreement, the Registration Rights Agreement and the Warrants, and the
issuance of the Shares and the Warrants, upon the valid conversion of the
Shares, the issuance of the Conversion Shares, and, upon the valid exercise of
the Warrants, the issuance of the Warrant Shares do not and will not, as the
case may be, violate, conflict with or constitute a default (or an event which,
with the giving of notice or lapse of time or both, constitutes or would
constitute a default) under, give rise to any right of termination, cancellation
or acceleration under (i) the Articles of Incorporation or Bylaws, or (ii) any
provision of the covered law, or (iii) any decree, judgment or order known to
such counsel to be applicable to the Company or its properties.

 

7.Except as identified in the Agreement, to our knowledge, the Company is not a
party to any legal or governmental action or proceeding that challenges the
validity or enforceability, or seeks to enjoin the performance, of the Agreement
or the Registration Rights Agreement.

 

 

 

 

8.No consent, approval or authorization of designation, declaration or filing
with any federal government authority any self-regulatory organization or
approval of the stockholders of the Company is required in connection with the
valid execution and delivery of the Agreement and the Registration Rights
Agreement, the offer, sale or issuance of the Securities, or the consummation by
the Company of any other transaction contemplated by the Agreement except the
filing of a Form D pursuant to Regulation D under the Securities Act of 1933, as
amended.

 

9.Subject to the accuracy of the Purchasers’ representations in Section 3.2 of
the Agreement, the offer, sale and issuance of the Shares and the Warrants in
conformity with the terms of the Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act of 1933, as
amended.

 

 

 

 

EXHIBIT E

 

Form of Irrevocable Transfer Agent Instructions

 

As of _________, ____

 

First American Stock Transfer

4747 N. 7th Street, Suite 170

Phoenix, Arizona 85014

Attn: _________________

 

Ladies and Gentlemen:

 

      Reference is made to that certain Securities Purchase Agreement, dated as
of _____________, ____ (the “Agreement”), by and among Iveda Solutions, Inc., a
Nevada corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Series B Convertible Stock of the Company, par value $0.00001 per
share (the “Series B Preferred Stock”) which are convertible into shares of
common stock of the Company, par value $0.00001 per share (the “Common Stock”),
and warrants (the “Warrants”), which are exercisable into shares of Common
Stock.

 

      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any:

 

      (i)  to issue certificates representing shares of Series B Preferred Stock
upon transfer or resale of the Shares;

 

(ii)         to issue shares of Common Stock upon the conversion of the Series B
Preferred Stock (the “Conversion Shares”); and

 

      (ii)  to issue shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Conversion Shares and the Warrant Shares has
been declared effective by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), or (2) the Shares, Conversion Shares and the Warrant Shares have been
sold in conformity with Rule 144 under the Securities Act (“Rule 144”) or are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days of your receipt of a notice of
transfer, Shares, a conversion notice or the Exercise Notice, you shall issue
the certificates representing the Shares, Conversion Shares and/or the Warrant
Shares, as the case may be, registered in the names of such Holders or
transferees, as the case may be, and such certificates shall not bear any legend
restricting transfer of the Shares or the Warrant Shares thereby and should not
be subject to any stop-transfer restriction; provided, however, that if such
Shares, Conversion Shares and Warrant Shares are not registered for resale under
the Securities Act or able to be sold under Rule 144 without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the certificates for such Shares, Conversion Shares and/or
Warrant Shares shall bear the following legend:

 

 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

      A form of written confirmation from the Company’s legal counsel that a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the Commission under the Securities Act is
attached hereto as Annex II.

 

      Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.

 

      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

 

  Very truly yours,         IVEDA SOLUTIONS, Inc.               By:       Name:
    Title:    

 

Acknowledged and Agreed:

 

FIRST AMERICAN STOCK TRANSFER         By:     Name:     Title:      

 

Date:  ___________, ______    

 

 

 

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

A form of written confirmation from the Company’s legal counsel that a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the Commission under the Securities Act is
attached hereto as Annex II.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

  Very truly yours,         IVEDA SOLUTIONS, Inc.         By:     Name:    
Title:  

 

Acknowledged and Agreed:       FIRST AMERICAN STOCK TRANSFER       By:     Name:
    Title:           Date: _________________, ______  

 

 

 

 

Annex I


FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

 

Ladies and Gentlemen:

 

(1)           The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Iveda Solutions, Inc., a Nevada corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

(2)           The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.

  

(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

€Cash Exercise

 

€“Cashless Exercise” under Section 10 of the Warrant

 

(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $___________ in immediately available funds to the Company in
accordance with the terms of the Warrant.

 

(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.

 

(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.

 

Dated:____________________

 

Name of Holder: ___________________________

 

By:__________________________________
Name: _______________________________
Title: _______________________________

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

 

 

ACKNOWLEDGEMENT

 

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs First American Stock Transfer to
issue the above indicated number of shares of Common Stock in accordance with
the Irrevocable Transfer Agent Instructions dated __________, ____, from the
Company and acknowledged and agreed to by First American Stock Transfer.

 

  IVEDA SOLUTIONS, iNC.

 

  By:     Name:     Title:    

 

 

 

 

Annex II

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

  First American Stock Transfer 4747 N. 7th Street, Suite 170 Phoenix, Arizona
85014 Attn:  _____________   Re: Iveda Solutions, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Iveda Solutions, Inc., a Nevada corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of __________, ____, entered into by and among the
Company and the purchasers named therein (collectively, the “Purchasers”)
pursuant to which the Company issued to the Purchasers shares of the Company’s
Series B Convertible Preferred Stock, par value $0.00001 per share (the “Series
B Preferred Stock”) which is convertible into shares (the “Conversion Shares”)
of common stock, par value $0.00001 per share (the “Common Stock”), and warrants
exercisable for shares of Common Stock (the “Warrants”). Pursuant to that
certain Registration Rights Agreement of even date, the Company agreed to
register the resale of the Conversion Shares, including the shares of Common
Stock issuable upon exercise of the Warrants (collectively, the “Registrable
Securities”), under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on                     , ____, the Company filed a
Registration Statement on Form S-1 (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

 

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

  Very truly yours,       [INSERT NAME OF COMPANY COUNSEL]   By:  

 

 

 

 

EXHIBIT F

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Iveda Solutions, Inc., a Nevada corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of __________, ____, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement”), and further
certifies in her official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on December 31, 2014. Such resolutions have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

 

2.Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto currently in effect, and no action has been taken to further amend,
modify or repeal such Articles of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.

 

3.Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

 

4.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name   Position   Signature           David Ly   Chief Executive Officer        
      Bob Brilon   President and Chief Financial Officer    

  

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this ____
day of ________, ___.

 

      Secretary

 

I, David Ly, Chief Executive Officer, hereby certify that Luz Berg is the duly
elected, qualified and acting Secretary of the Company and that the signature
set forth above is his true signature.

 

      Chief Executive Officer

 

 

 

 

EXHIBIT G

 

Form of Officer’s Certificate

 

The undersigned, the Chief Executive Officer of Iveda Solutions, Inc., a Nevada
corporation (the “Company”), pursuant to Section 5.1(i) of the Securities
Purchase Agreement, dated as of __________, ____, by and among the Company and
the investors signatory thereto (the “Securities Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

 

1.The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of ______________, _____.

 

      Chief Executive Officer

 

 

 

 

EXHIBIT H

 

Wire Instructions

 

 

 

 

EXHIBIT I

 

CERTIFICATE OF DESIGNATIONS

 

 

 